Case: 1:19-Cv-OO736 Document #: 1-1 Filed: 02/05/19 Page 1 of 24 Page|D #:5

#8221

  

'§" §§,_\<-1:=: Atty. # 91470

 

COUNTY, U.,LINOIS F|LED

1228/2018 10:37 AM
CUU'NTY DEPARTM& W DIVISION noRo-|-Hy BRO\AN

C|RCUIT CLERK
COOK COUNTY, EL
2018LU13943

ERICA IACKSON and
DETONA MOON,
Pis.intiffs,

VS.

N°' 20131.013943

MICHAELS. JOHNSON, and
PAGE TRANSPORTATION, INC.,

a Foreign Corporation, Amount: exceeds $50,000.00

\_/WV\_J\_IVVV\_/V

Defcndanta.
()MPIA]NT A W

NOW COMB the Plaintift`s, ERICA .TACKS ON and DETONA MOON, by end through
their momeys, HELLER AND RICHMOND L'I'D., and for their Complaint against the
Defendants, MICHABL S. JOI~INS ON, and PAGE 'I'RANSPORTATION, JNC., a Foreign
Corporation, and states as follows:

CO£,INT I: ERICA JACKSON ve. MICHAEL S. JGHNSON

l. 'I'hat on or about February 8, 2018, the Plaintifl", BRICA JACKSON,
operated and owned a certain motor vehicle that was travelling Northbound along and upon I-
294 et or near Milepost .5 in Thornton Townahip, County of Cook and S‘ratc of l]iinois.

2. That et the aforesaid time and place, fhc Defendant, MICHAEL S. JOHNSON,
was the bailee and operator of a certain semi tractor-trailer when he was travelling Northbound
on I-294 at or near Milepost .5 in the lane immediately to the lefc of the Plainti&’s vehicle.

3. 'l"hat at said time and place the Defendant, MCHAEL S. JOHNSON, merged to
the right into the lane where the Plaintift' was driving, striking the Plainti&’s vehicle and pushing

said vehicle for over a minutc, thereby causing the Plaintiff to sustain injuries.

 

FiLEDl]ATE: 121'28@18 10:37A.M 20131.£13943

Case: 1:19-Cv-OO736 Document #: 1-1 Filed: 02/05/19 Page 2 of 24 Page|D #:6

l

4. That et all times hereto materisl, it was the duty of the Defendant, MICHABL S.
JGHNSON, to exercise ordinary care for the safety of the person and property of others then and
there upon said roadway and, especially, Plaintift`, ERICA JACKSON, herein.

5. Notwithstanding said duty as heretofore alleged in the preceding parograph,
Defendsnt, MICHAEL S. JOHNS ON, then and there carelessly and negligently did, or failed to
do, one or more of the following acts:

a. Operated said semi without brakes adequate to control
the movement ofand to stop and hold said vehicle;

b. Failed to keep a proper lookout for nnd'ie then and there upon said
roadways;

c. Feiledto retain suBicient and proper control over the operation of said
motor vehicle;

d. Failed to operate said motor vehicle in a reasonably safe manner so as not to
cause injury to Plaintift`.

e. Fsiled to decrease the speed of said motor vehicle ss was necessary to avoid
colliding with the vehicle of Plaintlffin compliance with le@l requirmients
and the duty of all persons to use due csre, contrary to`and in violation of
625 ILCS Slll-GOl(e);

f. Failedtostayinhisdesignatedlsneoftrs&icuntilitwassafetochange
lanes, contraryto and in violation of 625 lI.CS 5/11-709;

_ g. Otherwise carelesst and negligently operated maintained and
controlled said commercial vehicle so as to cause injuryto the Plainti&`,
ERICA JACKSON.

6. 'I'hst as a direct and proximate result of the aforesaid careless and negligent acts or
omissions of Defendann MCHABL S. .lOHNSON, Pla.iotiff, ERICA JACKS ON, was caused to
suffer diverse temporary and permanent disabling injuries to her head, body, mind, limbs and
nervous system, by reason of which Plai:rti.t'f, ERICA JACKSON, has expended and incurred
obligations for medical expenses end care and will in the future expend and incur such further

obligations Plaintiif, ERICA JACKSGN, has been and will be prevented nom attending to her

FILED DATE: 1228/2018 10237AM 2013€.013943

Case: 1:19-Cv-OO736 Document #: 1-1 Filed: 02/05/19 Page 3 of 24 Page|D #:7

usual affairs and duties and has lost and will continue to lose great gains she would otherwise have
made and acquired

`WHEREFORE, Plaini:lft`, ERICA JACKSON, prays for judgment against the Defenclant,
LHCHAEL S. IOI-[NSON, in an amount that exceeds Fiity Thousand Dollars ($50,000.00),
which would fairly and reasonably compensate Plaintid' for her damages plus costs.

C UNT }I:ERICAJ CKSON .PAGE RANS TATI N INC. Forel
Cowcration

1. - 5. Plaintiii`, BRICA JACKSON, re-slleges and incorporates by reference thereto,
paragraphs l thru 5 of Count I hereto as paragraphs 1 thru 5 of this Count 11 as though fully set
fcrth.

6. Defendant, PAGE TR.ANSPORTATION, l`NC, a Foreign Corporation,
(hereinafter "PAGE”) organized and existing under the laws ofNew York, is engaged in
business in the City of Chicago, County of Cook, State of lllinois, and at all times hereto
material, was and is the owner of the semi driven by the Defendant, MCHAEL S. J`OHNSON.

7. 'Ihat at the aforesaid time and place, the Defendant, MICHAEL S. JOHNSON,
was an agent and/or employee of the Defendant, PAGE, and was acting in the scope ofhis
authority as agent, andlor employment

WHEREPORE, the Plaint:ift`, ERICA JACKSON, prays for judgment against the
Det`endant, PAGE ’I'RANSPORTATION, INC., a Foreign Corporation, in an amount that

exceeds Fiity Thousand Dollars ($50,0 00.00), which would fairly and reasonany compensate the

Plaintift` for her damages plus costs.
QQUNT I]I: ERICA JAQ§SON v§_.r PAGE TRANSPORTATION }NC.. a Foreig'n

 

Corgoration
1-7. Plaintift`re-alleges and incorporates by reference thereto each and every allegation

set forth in paragraphs 1 through 7 of Count ll hereto as paragraphs 1 through 7 of this Ccunt HI,
as though iiilly set forth.

FlLEJ DATE: 1212&!201810¥37 AM 2018|.013943

Case: 1:19-Cv-OO736 Document #: 1-1 Filed: 02/05/19 Page 4 of 24 Page|D #:8

8. That itwas the duty of Defendsnt, PAGE, by its agents and employees, to
exercise a reasonable degree of care consistent With the practich operation of the semi.

9. That on Febmary 8, 2018, at approximately 3:00 p.m., while the semi was being
operated by the Dei`endant, MICHAEL S. JOHNSON, the Defendant, PAGE, by its agent and
employee, negligently operated the scmi when he changed lanes without notice and in a manner
unsafe to the plaintili", ERICA JACKS ON, causing the semi to side-swipe the vehicle of the
Plainsa, thereby ewing injury to the Plnnsfr, salon JA`cKsoN.

10 . Defendant, PAGE TRANSPORTATION, INC, a Foreigu Corporation, by and
through weir agent and/or empioyee, was then and there guilty of one or more of the following
acts or omissions:

(a.) Failed to supervise properly its hired help;
(b.) Failed to prevent the negligent act of its agent

(c.} Otherwise carelessly and negligently performed its work so as to cause
damage end injury to tile Pleinti&`.

ll. That as a direct and proximate result of the careless and negligent acts or
emissions of the agent of the Defendant, PAGE, the Plainti&`, ERICA JACKSON, was caused to
suf'c`er diverse temporary and permanent disabling injuries to her head, body, mind, limbs and
nervous system, by reason of winch the Plsintiff, ERICA JACKSON, has expended and incurred
obligations for medical expenses and care and will in the future expend and incur such further
obligations; Pls.intiff, ERICA JACKSON, has been and will be prevented &orn attending to her
usual affairs and duties and has lost and Will continue to lose great gains she would otherwise have
made and acquired

WHERBFORE, the Plaintln‘.`, HRICA JACKSON, prays for judgment against the

Defendant, PAGE TRANSPOR'I`ATION, INC., a Foreign Corporation, in an amount that

F|LED DATE: 1m13 TBZE?AM 20181.01%43

Case: 1:19-Cv-OO736 Document #: 1-1 Filed: 02/05/19 Page 5 of 24 Page|D #:9

exceeds Fif‘cy Thousand Dcllars ($50,000.00), which would fairly and reasonably compensate

Plainti&` for her damages plus costs.

 

1 n 10. Plaintiif re-a.lleges and incorporates by reference thereto, paragraphs l through 10
of Count. IlI hereto as paragraphs 1 through 10 of this Count IV as though fully set forth.

11. ’I`hat at all times hereto material, it was the duty of the Defendant, PAGE
TRANSPORTATION, INC., a Foreign Corporation, (hereinai’éer “PAGE") to exercise ordinary
care with respect to the mechanical condition of the serni owned by the Defendant, and entrusted
to MCHABL S. JOHNSON, for operation on the public highways, and for the safety of the
person and property of others then and there upon said roadway.

12. 'I`he Defendant, PA.GB, had a further duty to ascertain that the person to whom the
aforesaid semi was entrusted, was a responsible person who would exercise ordinary care in the
operation of said semi.

13. That the Defendant, PAGE_, entrusted said semi to a person whom they loaew, or
should have known was irresponsible and therefore may operate said semi in an unsafe and
dangerous manner without regard for the safety of others upon said roadway.

14. Notwithst:anding said duty as heretofore alleged in the preceding paragraph, the
Defenrlant, PAGE, was then and there guilty of one or more of the following careless and
negligent acts or omissions:

(a) Failed to provide and equip the semi with adequate
:r;:l}c);;);per brakes to stop or control the movement of said motor

(b) Failed to properly maintain said motor vehicle so that it was
safe to operate on the public roadway;

(c) Bntrusted the serni to the Defendent, MICH'AEL S. JOHNS_ON, who
operated said motor vehicle in a careless and negligent manner thereby
causing a collision with the Plaintiff, ERICA JACKSON.

5

FILED DATE! 12128!2£}18 10:37 AM 2)181.013M3

Case: 1:19-Cv-OO736 Document #: 1-1 Filed: 02/05/19 Page 6 of 24 Page|D #:10

15 . That as a direct and proximate result of the aforesaid careless and negligent acts or
omissions of the Defendant, PAGE, the Plaini:ift`, ERICA JACKSON, was caused to suE`ar diverse
temporary and permanent disabling injuries to her head, body, miud, limbs and nervous system, by
reason of which the Piaintiff, BRICA JACKSON, has expended lend incurred obligations for
medical e)q)enses and care and will in the hume expend and incur such further obligations; the
Plaintiii', ERICA JACKSON, has been and will be prevented horn attendingto her usual affairs and
ana ana sss 10a and win continue to sss greer gains sss would otherwise have made ana
acquired

WI-IEREFORE, the Plainli;lf, ERICA JACKSON, prays for judgment against the
Defendant, PAGE TRANSPORTATION, INC., a Foreign Corporation, in an amount that
exceeds Fii’cy Thousand Dollars ($50,000.00), which would fairly and reasonably compensate
Plaint:iff for her damages plus costs.
'V: DETON OON v . MI OHNSON

l. 'l'hat on or about February 8, 2018, the Plainti&`, ERICA JACKSON,
operated and owned a certain motor vehicle that was travelling Northbound along and upon I-
294 at or near Milepost .5 in 'I'hornton Township, County cf Cool< and State of l]linois.

2. That at the aforesaid time and place, the Plaintiff, DETONA MOON, was a
passenger in the vehicle driven by ERICA JACKSON, and as a passenger, had no control over
the operation ofthe vehicie.

3. That at the aforesaid time and place, the Defendant, MICHAEL S. JOHNSON,
Was the bailee and operator of a certain serni tractor-trailer when he was travelling Northbound

on I-294 at or near Milepost .5 in the lane immediately to the left of the PlaintiH‘s vehicle.

FlLEJoATE:12/28mrs1darm zmal_ciams

Case: 1:19-Cv-OO736 Document #: 1-1 Filed: 02/05/19 Page 7 of 24 Page|D #:11

4. That at said time and place the Defendant, MICHAEL S. JOH.NSON, merged to

the right into the lane where the PlsintiH was driving, striking the Plaintiti"s vehicle and pushing

said vehicle for over s minute, thereby causing `the Plaintiiit`to sustain injuries.

5. That at all times hereto material, it was the duty of the Defendant, MICHABL S.

JOHNSON, to exercise ordinary care for the safety of the person and property of others then and

there upon said roadway and, especially, Plaintiff, DETONA MOON, herein.

6. Ncwvithstanding said duty as heretofore alleged in the preceding paragraph

Defendant, MICI-IAEL S. JOHNSON, then and there carelessly and negligently did, or failed to

do, one or more of the following aets:

a.

Opexated said semi without brakes adequate to control
the movement of and to stop and hold said vehicie;

Failed to keep a propm lookout for traHic then and there upon said
roadways;

Failed to retain sufficient and proper control over the operation of said
motor vehicle;

Failed to operate said motor vehicle in a reasonably safe nimmer so as not to
cause injury to Plaintif.

Failedto decrease the speed of said motor vehicle as was necessary to avoid
colliding with the vehicle of Plaintiff in compliance with legal requirements
and the dutyofall personam use due care,conu'a.ryto and inviolation of
625 lLCS 5/11-601(a);

Failed to stay in his designated lane ofu'aMc until it was safe to change
lanes, contrary to and in violation of 625 ILCS 5/11~709;

Otherwise carelessly and negligently operated maintained and
controlled said commercial vehicle so as to cause injury to the Plaintiff,
DETONA MOON.

7. 'I'hat as a direct and provde result ofthe aforesaid careless and negligent ects, cr

omisions of Dehndant, MCl-LélEL S. JOHNSON, Plaintii`f, DETONA MOON, was caused to

suffer diverse temporary and permanent disabling injuries to his head, body, mind, limbs and

nervous system, by reason of which Plainti£t`, DE'I`ONA MOON, has expended and incurred

7

FILED DATE.' 1223/2018 10:37AM 2016£.013945

Case: 1:19-Cv-OO736 Document #: 1-1 Filed: 02/05/19 Page 8 of 24 Page|D #:12

obligations for medical expenses and care and will in the fixture expend and incur suchfurther
obligations Pninsn, enrole MooN, has been and win be prevented from wang w her
usual aE`airs and duties and has lost and will continue to lose great gains he would otherwise have
made and acquired

WHERBFORE, Pleintiff, DBTONA MOON, prays for judgment against the Defendant,
MICHAEL S. IOHNSON, in an mount that exceeds Fiity Thousand Dollars ($50,000.00),

which would fairly and reasonably compensate Plaintiff for his damages plus costs.

 

1-6. Plaintiii` rc-»allegcs and incorporates by reference thereto each and every allegation
set forth in paramphs 1 through 6 of Cc\mtV hereto ss paragraphs 1 through 6 ofthis Count VI,
as though fully set forth. -

7. lJ¢.ef`en¢.isnt1 PAGE TRANSPORTATION, INC, s Foreign Corporaticn,
(hereinafrer “PAGE”) organized and existing under the laws ofNew York, is engaged in
business inthe City of Chicago, County of Cook, State of Iilinois, and et all times hereto
material, was the owner of the semi driven by the Defendant, M[CHAEL S. IOHNSON.

8. That at the aforesaid time and place, the Defendant, MCHABL S. JOHNSON,
was en agent and/or employee ofthe Defendant, PAGE, and was acting in the scope of his
authority as agent, andfor employment

wrrssnroaa, ne Painun, DETONA MooN, pays for judgment against ne
Defendant, PAGE TRANSPORTATION, lINC., s Foreign Corporation, in an amount that
exceeds Fifcy 'I`housand .`Dollars ($50,000.00), which would fairly and reasonably compensate the

Plaintii' for his damages plus costs.

COUNT Vi£: DET{}NA MOON va. PAGE MSPORTATION, INC., a Foreg' n
Qo@cration

FH_ED DATE: 12&8!2013 TBZSTAM 201&|.013943

Case: 1:19-Cv-OO736 Document #: 1-1 Filed: 02/05/19 Page 9 of 24 Page|D #:13

1-8. Plaintiff re-alleges and incorporates by reference thereto each and every allegation
set forth in paragraphs 1 through 8 of Count VI hereto as paragraphs 1 through 8 this Cotmt VH,
as though fully set form

9. That itwas the duty of Defenciant, PAGE, by its agents and employees, to
exercise a reasonable degree of care consistent with the practical operation of the semi.

lO. That on February 8, 201 B, at approximately 3:0.0 p.m., while the serni was being
operated by the Defendant, MICHAEL S. J`OI-INSON, the Defendaut, PAGE, by its agent and
employee, negligently operated the send when he changed lanes without notice and in a manner
unsafe to the plaintiff, DETONA MOON, causing the serni to side-swipe the vehicle of the
Plaintiff, thereby causing injury to the Pla.intifl", DETONA MOON.

li. Defendant, PAGE TRANSPORTATION, ]`NC, a Foreign Corporation, by and
through their agent and/or employee, was then and there guilty of one or more of the following
acts or omissions:

(a.) Fa.iled to supervise properly its hired help;
(b.) Failed to prevent the negligent act of its agent;

(e.) Otherwise careiessly and negligently performed its work so as to cause
damage and injury to the Plaiotiff.

12. That as a direct and proximate result of the careless and negligent acts or
omissions of the agent of the Defendant, PAGE, the PlsintiE, DETONA MOON, was caused to
suE`er diverse temporary and permanent disabling injuries to his head, body, rnind, limbs and
nervous system, by reason of which the Plainti&`, DETONA MOON, has expended and incurred
obligations for medical expenses and care and will in the time expend and incur such further
obligations; the Plaintift`, DETONA MOON, has been and will be prevented from attending to his
usual aEairs andduties andhas lostandwill continuetolosegreatgsinshewould otherwisehave

madeandacquired.

FILED D,A'TE: 12J28!201B10:37AM 20181.013943

Case: 1:19-Cv-OO736 Document #: 1-1 Filed: 02/05/19 Page 10 of 24 Page|D #:14

WHEREPORE, the Plaintiff, DETONA MOON, prays for judgment against the
Defendant, PAGE 'IRANSPOR.TATION, lNC., a Foreign Corporation, in an amount that
exceeds Fili:y 'l`housand Dollara ($50,000.00), which would fairly and reasonably compensate
PlaintiH` for his damages plus costs.

corle Vm: I)EToNA MooN vs. saga MSPQRIAHQN. mc., a Forei¢,- n
§ataaratiaa

1 - 11. Plaintiffre-allegea and incorporates by reference thereto, paragraphs 1 through 11
of Count V`II hereto as paragraphs l through 11 of this Count VlII as though fully set forda.

12. ‘I`bat at all times hereto material, it was the duty of the Defendants, PAGE, to
exercise ordinary care with respect to the mechanical condition of the aemi owned by the
Defendant, and entrusted to M]CHAEL S. JOI'INSON, for operation on the public highways, and
for the safety of the person and property of others than and there upon said roadway.

13. 'Ihe Defendant, PAGE, had a further duty to ascertain that the person to whom the
aforesaid send was enn'usted, was a responsible person who would exercise ordinary care in the
operation of said motor vehicle

14. That the Defendant, PAGE, entrusted said semi to a person whom they kncw, or
should have known was irresponsible and therefore may operate said sami in an unsafe and
dangerous manner without regard for the safety of others upon said roadway.

15. Notwithstanding said duty as heretofore alleged in the preceding paragraph, the
Defendant, PAGE, was then and there guilty of one or more of the following careless and
negligent acts or omissions:

(a) Failed to provide and equip the secni with adequate
:r;ldi§;‘:;per brakes to stop or control the movement of said motor

(b) Failed to properly maintain said motor vehicle so that it was
safe to operate on the public roadway;

10

FILED DATE.' 12!28!2018 10'.3?AM 21181_013943

Case: 1:19-Cv-OO736 Document #: 1-1 Filed: 02/05/19 Page 11 of 24 Page|D #:15

co assured the sami w the harassing encHAEL s. JoHNs`oN, who
operated said motor vehicle in a careless and negligent manner thereby
causing a collision with the Plaintift`, DETONA MOON.

16. 'I`lnat as a direct and proximate result ofthe aforesaid careless and negligent acts or
omissions ofthe Defendant, PAGE, the Plainti&`, lJETONA MOON, was caused to su&'er diverse
temporary and permanent disabling injuries to his head, body, mind, limbs and nervous system, by
reason of which the Pla.inti&§ DETONA MOON, has expended and incurred obligations for medical
Q:penses and care and will in the fixture expend and incur such further obligations the Flaintiff,
DBTONA MOON, has been and will he prevented ii.'orn attending to his usual affairs and duties and
has lost and will continue to lose great gains he would otherwise have made and acquired

WHEREFORE, the Plaintiff, DETONA MOON, prays for judgment against the
Defcndant, PAGE 'I'RANSPORTATION, JNC., a Foreign Corporation, in an amount that

exceeds Fiiiy Thousand Dollars ($50,000.00), which would fairly and reasonably compensate

Plainti§` for his damages plus costs.
/§Z lay A, H§_ll§;
One of the Attorneys for PlaintiH`
HELLER dc RICHMOND, LTD.
33 N. Bearborn St., Suite 1907
Chicago, l`L 60602
(312) 781-6700
Atty. #91470

E§ll§!@h§llml@;nond._c_cn

11

Case: 1:19-Cv-OO736 Document #: 1-1 Filed: 02/05/19 Page 12 of 24 Page|D #:16

FILED

1228/2018 10:37 AM
DOROTHY BROWN
CiRCU|T CLERK

#3221 Aey. # 9§§@_(0$§9‘1§1"” "'

ns ran cmcurr connor on coors cooN'rY, rumors
coun'rY DEPARTMENT - LAW orvrsroN

ERICA JACKS ON and
DETONA MO ON,
Pla.intiE`s,

\~J\_/

No. 2018LO‘13943

VB.

MICHAEL S. JOHI'~ISON, and
PAGE TRANSPORTA'I`ION, I.NC.,

a foreign corporation Amount: exceeds $50,000.00

\JV\JV\J\.J\-/VV\_I

Defendants.

M&I_T_

'I`he undersigned under oath, and pursuant to 735 ILCS 5/1-109, state that I am an
attorney in charge of this case and that the total monetary damages sought in this cause of action
exceeds Fii'ty Thousand Dollars ($50,000.00 .

One of the Attor'neys for Plaintift'

HELLER & RICI-MOND, LTD.
33 N. Dearbom St., Suite 1907
Cbicago, B'_. 60602

(312) 781-6700

Atty. #91470

ell'co

' 7
of 24 Page|D #.1
00736 Document #: .l-l _Fi|gd;__Q2/Q§/i9 F:e\ge 13
Case: 1:19-cv- `

 

_ y FILED
5 ‘ 1 - 11338621_¢:{1$ 10:37As
BROWN
?iii.i dee §§ §§ mg § 7 clacurr cLERK
COOK COUNTY. lL
2018Lo13943
2120 - Served 2121 - S¢rved
2220 - Not Served 2221 - Nor Serv¢d

2320

2420 - Served By Fobtlcatlon 2421‘- Served By Publicadon

Summone - Alial Sunmwnl l (08/01/18) CCG 0001 A
IN 'I'HE CIRCUIT COURT O.F COOK COUN‘I'Y, ILI.D¢OIS

Erica Jackson and Detona Moon 2 1 L
_ ' 0 8 013 3
{Name all parucs) ease No_ 94
'\£
aes-commend re farm '"°-
E SUMLMONS LJ A.LIAS SUMMONS

Pege Trensportetion. lnc.
1b Defend e Pl er Tltua
°‘°h m 27°5s rrombley Read. weedspee, NY mae

Ifyoufniltn dolo, ejudgment bydefaulrmayhe entered lgaimtyoufor the relief
requested in the complaint

T’o the OHicez-:

  

Case: 1:19-Cv-OO736 Document #: 1-1 Filed: 02/05/19 Page 14 of 24 Page|D #:18

 

 

millinoi:couru.gov/PAQ/gethelp.up, or talk with your local circuit decide o$ee.

mm Nq: 91470
ARYNM_ Heller d Rlehmond. Ltd.

 

Addrc“: 33 N. Dearbnm Si. S!.liie 1907

am Chicago
sees _"~__' zip= 60602
Tdcphm: 312-vaccine

P . Bmaib jheller@hellerrichmond.com

12128)2016 1o.37 AM noRoTl-nr ssach
Witnels:

 

      
     

oono'r'HY BROWN, eis i-

er

   

Dete of Service:
('Ib be inserted by oEcer on copy left with
Dcfeodaut or other pcraon):

Dorothy Brown, Clerk of the Cireoit Cou.tt of Cook County, Illinoia
cookeountyolerkofceui't.org

Plg:l¢f$

FILED DATE: 12125)2013 10537M 2615L013843

Case: 1:19-Cv-OO736 Document #: 1-1 Filed: 02/05/19 Page 15 of 24 Page|D #:19

i’

CLERK OF THE CIRCUI'I‘ COURT 0]? COOK COUNTY OFFICE LOCA'I'IONS

i`_) R.ichsrdj' De]cy Center
50 W Washinge>n
Cbicego, II.. 60602

{.`.1 Dist:ict 2 - Sleolrie
5600 Old Orchaxd Rd
Skclcie, IL 60077

9 District 3 - Rolli.og Mcaduws
2121 Euclid
Rolli.ng Meadows, IL 60008

{_1 Distdct 4 - Maywood
1500 Ms.ybrook Ave
Maywood., IL 60153

'51) District 5 - Br:idgcview
10220 S 76th Ave
Bridgeview, IL 60455

-'J Distriet 6 - Mnrkhem
16501 S Kedzie Plrwy
Mo.rkhs.m, IL 60428

0 Domestic Violence Court
555 W Harr.inon
Chicago, IL 60507

0 juvenile Center Buildi.og
2245 W Ogden Ave, Rm 13
Chicsgo, IL 60602

D C:lminn.l Court Boilding
2650 S Ca.lifomic Ave, an 526
Chioago, II.. 606{}8

Dsley Center Diviaions/Deparvneota
O Civil Divieion
Richa.rd} Dslcy Center
50 Wwwhingwn. Rm 601
Chicago, IL 60602
Hours: 8:30 am - 4:30 pm
='_} Chancr.ry Division
Richard_]' Dsley Cenoer:
50 W Wsahington., Rm 802
Chicago, IL 60602
Hours: 8:30 sm - 4:30 pm

rv
_v

C}

t_`.`~

Domestic R.elau'ons Division
Richsrd] Dafey Center

50 WWaehington, Rm 802
Chicsgo, IL 60602

Hours: 8:30 am - 4:30 pro
Civil Appesls

Richatd] Diley Centnr

50 W Walhingwn, R.m 801
Chicego, ]L 60602

I-Iours: 8:30 am ~ 4:30 pm
Crimiml Deparunenr
R.ichs.rd] Ds.ley Ccnwc

50 W Weshington, Rm 1006
chimge, IL 60602

Hours: 8:30 am- 4¢30 pm
Counl:y Division

R.iclm:d] Da.lcy Ceo.tcr

50 W Washington, Rm 1202
Chica.go, il 60602

Houra: 8:30 soo » 4:30 pm

Probs.oe Division

Richsrd] Da.lcy Center

50 W Weahington, Rm 1202
Cblcago, IL 60602

Hours: 8:30 am d 4:30 pm
law Division

R.icho.rd] Daley Ccnter

50 W Weshington, R.m 801
Chicsgo, IL 60502

Hours: 8:30 am - 4:30 pm

Traffr`c Division

Richs:cd] Deley Center

50 W We.shingoon, lower I.evel
Chics.go, IL 60602

Hours: 8:30 am - 4:30 pm

Dotothy Browrr, Clcrl: of the Circ'uit Court of Cook Cmmty, Illinoie
cookcountyclcrlcofcnurc.org

P¢ge$of!

Case: 1:19-Cv-OO736 Document #: 1-1 Filed: 02/05/19 Page 16 of 24 Page|D #:20

UNITED STATES DISTRICT COURT
FOR. THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

ERICA JACKSON and
DETONA MOON,

Plaintiffs,
vs.
MICHAEL S. JOHNSON and
PAGE TRANSPORTATION, INC.,

a foreign corporation,

Defcndants.

U\¢_/\_/\../\_/\_/\_J\-/"_/\.,/\_r‘\_/

AFFIDAVIT OF PIPER 'I`ITUS

Under penalties as provided by law pursuant to Section 1-109 of the Iliinois Code of
Civii Procedure, the undersigned certifies that the statements set forth in this instrument are true
and correct, except as to matters herein stated to be on information and belief and as to such
matters the undersigned certifies as aforesaid that she verin believes the same to be true.

l. l am an officer and employee of Page Transportation, Inc., which is named as a
defendant in a Complaint at Law filed by plaintiffs Erica Jackson and Detona Moon. l have
reviewed the subject Complaint at Law.

2. Based upon my experience and various duties with Page Transportation, lnc., l
am familiar with the corporate citizenship and organization of Page Transportation, inc.

3. At all times from prior to February 8, 2018, to the present, defendant Page
Transportation, lnc. has been a New York corporation and has maintained its headquarters and
principal place of business at 2758 Trornbley Road, Weedsport, New York 13166. Further, l am
the corporation’s registered agent with a formal registered address of 2758 Trombley Road,
Weedsport, New York 13166. Accordingly, i understand Page Transportation, Inc. to be a
citizen and resident of, and domiciled in, the state of New York at ali times relevant

4. On January 16, 2019, a local sheriff served process on me in my capacity as the
registered agent of Page Transportation, Inc. Process was served at 2758 Trombley Road,
Weedsport, New York 13166, and included copies of the attached the Complaint at Law and the
summons addressed to Page Transportation, lnc. \

Further Afiiant Sayeth Not. FSLQA

Piper Titus

 

f':"`DEFENlANT-’S_ "
§ _irEXH|Bil‘lr;- '

 

Case: 1:19-cv-OO736 Document #: 1-1 Filed: 02/05/19 Page 17 of 24 Page|D #:21

F|LED
12/28/20‘1810:37 A|Vl
DOROTHY BROWN
CIRCU|T CLERK
COOK COUNTY, IL

2018LO13943
2120 - Served 2121 - Served
2220 - Not Served 2221 - Not Served
2320 - Served By Mai_l 2321 - Served By Mail
2420 - Served By Publication 2421 - Served By Publication
Summons - Alias Summons (08/01/18) CCG 0001 A

 

 

'IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

Erica Jackson and Detona Moon

 

(Ng_m@ all Pg_ftj@g) Case NO 2018L013943

 

V.

Nlichael S. Johnson and Page Transportation, |nc.
a Foreiqn Corporation

a<l SUMMONS ti ALIAS sUMMoNs

N|ichae| S. Johnson
TO each Dcf@ndam: 59750 Dogwooc| Rd, N|ishawaka, |N 46544
YOU AR_E`. SUMMONED and required to Hle an answer to the complaint in this case, a copy of
which is hereto attached, or otherwise file your appearance and pay the required fec within thirty
(30) days after service of this Surnrnons, not counting the day of service To file your answer or
appearance you need access to the internet. Please visit \x-Y\tr\r:'.cr)r)ltcounr§.=clerkofcourt.or_o to initiate
this process Kiosks With internet access are available at all Clerk’s Ofiice locations Please refer to
the last page of this document for location information

If you fail to do so, a judgment by default may be entered against you for the relief
requested in the complaint

To the Officer:

This Surnmons must be returned by the officer or other person to whom it Was given for service,
with endorsement of service and fees, if any, immediately after service if service cannot be made,
this Surnrnons shall be returned so endorsed This Sumrnons may not he served later than thirty (30)
days after its date.

Dorothy Brown, Clerlc of the Circuit Court of Cook County, Illinois
cookcountyclerl<ofcourt.org nEFENDANT’S
Page l of 3 g EleBlT

 

Case: 1:19-cv-OO736 Document #: 1-1 Filed: 02/05/19 Page 18 of 24 Page|D #:22

Surnmons - Alias Surnmons

(08/01/18) cce 0001 n

 

 

E-Eling is now mandatory for documents in civil cases with limited exemptions To e~fiie, you must first
create an account with an e»filing service provider. Visit http://eiiie.illinoiscourts.gov/service-providers.htm
to learn more and to select a service provider. If you need additional help or have trouble e-fiiing, visit http://
www.illinoiscourts.gov/FAQ/gethelp.asp, or talk With your local circuit clerk’s office.

 

 

 

 

 

 

 

Ar:y_ NO,; 91470 Witness:
Am_y Name_ He||er & Richmond, le.
_ Plaintitf
Atty' f°r' oonorHY BRo
Address_ 33 N. Dearbom St, Suite 1907
Ci _ Chicago Date of Service: ‘
ty' (To be inserted by officer on copy left with

State: H' Zip: 60602

Telephone: 312~78’1-670{]

 

Primary Email_ jheiier@hellerrichmond.com

Defendant or other person):

 

Dorothy Brown, Cierk of the Circuit Court_of Cook County, Illinois
coolrcountyclerkofcourt.org

Pa.ge 2 ol" 3

»

FILED DATE: 12!28/20'|8 10:37 AM 2018L013943

Case: 1:19-cv-OO736 Document #: 1-1 Filed: 02/05/19 Page 19 of 24 Page|D #:23

CLERK OF TI-IE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

" .l Richardj Daley Center
50 \Xl’ \Y/ashington
Chicago, IL 60602

-l"‘* District 2 - Sl~:okie
5600 Old Orchard Rd
Skolrie, IL 60077

_) District 3 - Rolling Meadovvs
2121 Euciid
RoHing Meadows, ll_. 60008

I:_> District 4 - Maywood
1500 Maybrook Ave
Maywood, IL 60153

cl District: 5 - Bridgevie\v
10220 S 76th Ave
Bridgeview, IL 60455

_.‘ District 6 - `\/larkham
16501 S Kedzie Pkwy
Marl<harn, IL, 60428

__`} Domestic Violence Court
555 W Harrison
ChicagoJ Il_. 60607

L_,! juvenile Center Building
2245 W Ogden Ave, an 13
Chicago, IL 60602

13 Crirninal Court Building
2650 S Caiifornia Ave, R_m 526
Chicago, IL 60608

Daley Center Divisions/Departments
cl Civil Division
Richarcl] Daley Center
50 W \Was.hingtonJ Ri'n 601
Chicago, IL 60602
Hours: 8:30 arn ~ 4:30 pm

al Chancery Division
Richard] Daley Center
50 W Washington, Rm 802
Chicago, IL 60602
Hours: 8:30 am »- 4:30 prn

Dornestic Relations Division
Richard] Daley Center

50 \W \Washington, an 802
Chicago, IL 60602

Hours: 8:30 am - 4:30 prn

Civil Appeais

Richard] Daley Ceuter

50 W Washington, an 801
Chicago, IL 60602

Hours: 8:30 arn - 4:30 pm

Crirninal Department
Richard_] Daley Center

50 W Washington, an 1006
Chicago, IL 60602

l-lours: 8:30 am - 4:30 pin
County Division

Richard] Daley Center

50 W Washington, R_rn 1202
ChicagoJ IL 60602

Hours: 8:30 arn - 4:30 pm

Probate Division

Richardj Daley Center

50 W \`X/ashington, an 1202
Chicago, IL 60602

Hours: 8:30 arn - 4:30 pm

Law Division

Richard] Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

l-lours: 8:30 arn - 4:30 pm

Traffic Division

Richard] Daiey Center

50 \‘{/ Washington, Lower Level
Chicago, IL 60602

l-lours: 8:30 arn - 4:30 pm

Dorothy Brown, Clerk of the Circuit Court of Cook County, I]li'nois
cookcountyclerkofcourt.org

Case: 1:19-cv-OO736 Document #: 1-1 Filed: 02/05/19 Page 20 of 24 Page|D #:24

UNlTED STATES DlSTRlCT COURT
FOR THE NORTHERN DISTRICT OF lLLINOlS
EASTERN DlVISlON

ERlCA JACKSON and )
DETONA MOON, )
)
Plaintiffs, )
)
vs. )
)
MICHAEL S. JOHNSON and }
PAGE TRANSPORTATION, INC., )
a foreign corporation, )
}
Defendants. )

AFFIDAVIT OF MICHAEL S. JOHNSON

Under penalties as provided by law pursuant to Section 1-109 of the illinois Code of
Civil Procedure, the undersigned certifies that the statements set forth in this instrument are true
and correct, except as to matters herein stated to be on information and belief and as to such
matters the undersigned certifies as aforesaid that he verin believes the same to be true.

l. l have been named as a defendant in a Complaint at Law filed by plaintiffs Erica
lackson and Detona Moon. Plaintiffs allege that l was involved in a motor vehicle accident
which took place on February 8, 2018.

2. As of the alleged accident date, l resided in Indiana.

3. In or about March 2018, I moved my sole home residence to EZZUS Meadow
Valley Court, Waupaca, Wisconsin 54981, l intend to reside and work in Wisconsin indefinitely
I consider myself to be a resident of and domiciled in Wisconsin.

DEFENDANT’S
§ EXH|B|T

 

Case: 1:19-Cv-OO736 Document #: 1-1 Filed: 02/05/19 Page 21 of 24 Page|D #:25

4. To my knowledge, I have not been served with any summons, complaint or other
process papers in this Iawsuit. chertheless, I arn represented by counsel and hereby consent to
the removal of this lawsuit from the Circuit Court of Cook County, lllinois to the United States
District Court for the Northem District of lllinois.

Further amant sayeth not. h

 

Michae| .Jo inson

Case: 1:19-cv-OO736 Document #: 1-1 Filed: 02/05/19 Page 22 of 24 Page|D #:26

UNITED STATES DISTRICT COURT
FOR TI-IE NORTHBRN DISTRICT OF ILLINOIS

EASTERN DIVISION -
ERICA JACKSON and )
DETONA MOON, )
)
Plaintiffs, )
)
vs. )
)
MICHABL S. JOHNSON and )
PAGE TRANSPORTATION, INC., )
a foreign corporaticn, )
)
Defendants. )

AFFIDAVIT OF COREY FERTEL

Under penalties as provided bylaw pursuant to Section 1-109 of the Illinois Code of Civil
Procedure, the undersigned certifies that the statements set forth in this instrument are true and
correct, except as to matters herein stated to be on information and belief and as to such matters the
undersigned certifies as aforesaid that he verily believes the same to be true.

l. i am a licensed private investigator in the State of Illinois and have been so licensed
since 1998. l ant over the age of 18 years old and l am not a party to the above-captioned litigation
As part of my daily job duties, I investigate and determine correct addresses of individuals and
corporate entities, serve process in civil lawsuits, and provide affidavits of service for filing in

federal and state courts

2. I have investigated the residence addresses of plaintiffs Erica Jacl<son and Detona
Moon.

3. Basecl upon my investigaticn, l believe Erica Jacl<son’s current home address is 13912
Central Parl< Avenue #lN, Robbins, Cook County, Illinois 60472. Further, Ibelieve Erica Jackson
has resided at this home address continuously since before February 8, 2018 to the present My
investigation included searches of public records and utility recordsl

4. Basecl upon my investigations I believe Detona Moon maintains home addresses at
i3918 Central Park Avenue, Rcbbins, Cook County, Illinois 60472 and at 21762 Carol Avenue,
Saulc Viilage, Cook County, Iliinois 60411. Futther, Ibelieve Detona Moon has resided within Cook
County, lllinois continuously since before February 8, 2018 to the present My investigation
included searches of public records and utility records

 

Case: 1:19-cv-OO736 Document #: 1-1 Filed: 02/05/19 Page 23 of 24 Page|D #:27

5. Ihave also exhausted all resources for locating any alternative residential addresses
for Erica Jackson and Detona Moon. rl`he following resources were exhausted: Aircraft ownership,
Bankruptcies, Judglnents & Liens, Domain Registr'ations, Gover'ntnent Ernployee }`_.oans or
Contracts, Mercirant Vessels, National Property Ownership, Phone Directoiy, Pilot’s License, inmate
Search, Social Security Death Index, Driver’s License Search, and Professional License Search.

Further Aftiant Sayeth Not. -~*""-~

  

 

Corey Fertel md

Case: 1:19-cv-OO736 Document #: 1-1 Filed: 02/05/19 Page 24 of 24 Page|D #:28

UNITED STATES DISTRICT COURT
FOR TI-IE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

ERICA JACKSON and
DETONA MOON,

Plaintiffs,
vs.
MICHAEL S. JOHNS ON and

PAGE TRANSPORTATION, I`NC.,
a foreign corporation,

\,/\_/\_/\_/\-_/\-_/\-_/\_/\-J\-_/\-»/\-/

Defendants.
AFFIDAVIT OF MARK G. POULAKIDAS

Under penalties as provided by law pursuant to Section 1-109 of the Illinois Code of
Civil Procedure, the undersigned certifies that the statements set forth in this instrument are true
and correct, except as to matters herein stated to be on information and belief and as to such
matters the undersigned certifies as aforesaid that he verin believes the Same to be true.

l. I am an attorney licensed to practice in the Sta'te of Illinois. I am lead counsel for
defendants in the above-captioned action.

2. l have reviewed pre-suit settlement correspondence from plaintiffs’ attorney
Which includes plaintiffs’ individual Settlement demands in amounts greater than $75,000 each,
exclusive of injuries and costs. This correspondence also lists various individual medical
diagnoses rendered to each plaintiff plus an itemization of claimed medical bills totaling over
$33,000 for plaintiff Erica Jackson and over $l'/`,OOO for plaintiff Detona Moon.

3. Based upon all available damages information, including the Illinois S.Ct. Rule
222(b) affidavit executed by plaintiffs’ attorney, I believe there is a reasonable probability that
the individual amounts in controversy exceed the Sum or value of $75,000.00 each, exclusive of
interest and costs, for the claims of plaintiff Erica Jacl<son and plaintiff Detona Moon.

Further Affiant Sayeth Not. 4@§
.- 'V/l/.-__/’
Mark G'. Pourakrdas

 

DEFENDANT’S
§ EXH|B|T

 

